Name: Commission Implementing Regulation (EU) NoÃ 1262/2011 of 5Ã December 2011 amending Annex V to Council Regulation (EC) NoÃ 1342/2007 as regards the quantitative limits of certain steel products from the Russian Federation
 Type: Implementing Regulation
 Subject Matter: Europe;  international trade;  trade;  iron, steel and other metal industries
 Date Published: nan

 6.12.2011 EN Official Journal of the European Union L 322/1 COMMISSION IMPLEMENTING REGULATION (EU) No 1262/2011 of 5 December 2011 amending Annex V to Council Regulation (EC) No 1342/2007 as regards the quantitative limits of certain steel products from the Russian Federation THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1342/2007 of 22 October 2007 on administering certain restrictions on imports of certain steel products from the Russian Federation (1), and in particular Article 5 thereof, Whereas: (1) The European Community and the Russian Federation signed an agreement on trade in certain steel products on 26 October 2007 (2) (the Agreement). (2) Article 3(3) of the Agreement provides that unused quantities for a given year may be carried over to the following year up to a maximum of 7 % of the relevant quantitative limit set out in Annex II to the Agreement. (3) Pursuant to Article 3(4) of the Agreement transfers between product groups may be made up to 7 % of the quantitative limit of a given product group. (4) Russia has notified the European Union of its intent to make use of the provisions in Article 3(3) and (4) within the time limits set by the Agreement. It is appropriate to make the necessary adjustments to the quantitative limits for the year 2011 resulting from Russias request. (5) Article 10 of the Agreement stipulates that with each yearly renewal, quantities in every product group shall be increased by 2,5 %. (6) Regulation (EC) No 1342/2007 should be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Annex V to Regulation (EC) No 1342/2007 is replaced by the text set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 December 2011. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 300, 17.11.2007, p. 1. (2) OJ L 300, 17.11.2007, p. 52. ANNEX ANNEX V QUANTITATIVE LIMITS (tonnes) Products Year 2011 Year 2012 SA. Flat products SA1. Coils 1 230 897 1 142 446 SA2. Heavy plate 297 127 303 549 SA3. Other flat products 676 140 656 769 SA4. Alloyed products 113 444 115 900 SA5. Alloyed quarto plates 27 011 27 595 SA6. Alloyed cold-rolled and coated sheets 121 096 121 419 SB. Long products SB1. Beams 63 570 60 710 SB2. Wire rod 374 481 357 635 SB3. Other long products 586 180 559 633 Note : SA and SB are product categories SA1 to SA6 and SB1 to SB3 are product groups.